MEMORANDUM **
Francisco Madrigal Ruiz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Madrigal Ruiz’s motion to reconsider because the motion failed to identify any error of law or fact in the BIA’s February 7, 2006 order denying the motion to reopen. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc) (purpose of a motion to reconsider is “to demonstrate that the IJ or BIA erred as a matter of law or fact.”).
To the extent Madrigal Ruiz claims the BIA erred by failing to grant his motion to reconsider sua sponte, we lack jurisdiction.See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.